Bryan, J.,
filed the following concurring opinion:
This proceeding is intended to test the constitutionality of the Act of 1890, chapter 588. As no question has arisen on the pleadings, it is unnecessary to consider their details.
The appellants assign three reasons in support of their position that the Act in question is void. They are as follows:
First. That the Governor’s approval was given after the expiration of the time, when he could constitutionally approve it.
Second. That it is a special law, and therefore repugnant to the thirty-third section of the third Article of the Constitution.
Third. That the subject is not described in the title, and that therefore in this respect it is in violation of the twenty-ninth section of the same Article.
I will consider the first of these reasons. The requisites to the validity of statutes are prescribed by section thirty of the third Article of the Constitution. When passed by the General Assembly, they are to be sealed with the Great Seal and presented to the Governor; if he approves them, he is required to sign them in the presence of the presiding officers and chief clerks of the Senate and House of Delegates. The Constitution requires nothing more to be done in order to give opera*120tion and effect to laws. No time is limited by the section in question for the presentation to the Governor, or for his signature in case of approval. It is not said that the presentation and signature shall take place during the session; nor is it said that they shall be consummated within a specified time after its determination. If any time is limited for the performance of these acts, it must be sought in other parts of the Constitution. It has been supposed that the seventeenth section of the second Article contains this limitation. This section was intended to enable the Governor to check inconsiderate and ill advised action of the Legislature, by the exercise of the veto power. We think that its language makes this purpose very evident: “ To guard against hasty or partial legislation, and encroachments of the Legislative Department upon the co-ordinate Executive and Judicial Departments, every bill which shall have passed the House of Delegates and the Senate, shall, before it becomes a law, be presented to the Governor of the State; if he approve, he shall sign it; but if not, he shall return it, with his objections, to the House in which it originated, which House shall enter the objections at large on its journal, and proceed to reconsider the bill; if, after such reconsideration, three-fifths of the members elected to that House shall pass the bill, it shall be sent, with the objections to the other House, by which it shall likewise be reconsidered, and if passed by three-fifths of the members elected to that House, it shall become a law. * ******* jf any ppu shall not be returned by the Governor within six days, (Sundays excepted,) after it shall have been presented to him, the same shall be a law in like manner as if he signed it; unless the General Assembly shall, byadjournament, prevent its return, in which case it shall not be law.” The section was intended to provide for the case when the Governor disapproves a bill and for no other *121case. When he approves it, he has nothing to do hut to sign it in the presence of the designated officers. But if he disapproves it, he must return it with his objections to the House in which it originated. He is allowed a prescribed time for deliberation before he returns the bill. He must return a bill which he wishes to veto within six days after it has been presented to him; that is on or before the sixth day. But if the Legislature should adjourn before this time his veto power is not defeated; the adjournment cuts oif the time allowed the Governor for a return of the bill with his objections, and in this case, it is declared “it shall not be a law;" meaning that a bill which he wishes to veto shall not be a law. We see in this seventeenth section a statement of the circumstances under which the Governor’s disapproval will defeat a bill, which has been passed by both Houses of the Legislature. It will be observed that nothing whatever* is said about his approval of an Act of Assembly except as introductory to the grant of the veto power. And nowher^ in the Constitution, when the Governor approves a bill, is he required to do anything more than to sign it.
It has been suggested that unless some period is fixed within which the Governor is obliged to sign bills, he • might retain them for an indefinite time, and cause great public inconvenience by the delay. It may be answered that all public officers are bound to perform their duties with promptness and diligence. An unreasonable delay in the discharge of duty is grave misconduct in a public officer. It would be unbecoming in the Court to anticipate that the Executive Department would neglect its duty. If unhappily, such an event shall ever occur,- we must deal with the case as law and justice may require. But we are not called upon to lay down in advance a rule to meet this contingency. It is possible that we may some day be obliged to declare *122a law invalid because of the Governor’s delay in signing it. But that day has not yet arrived. We must never forget that in sustaining a law which has been signed by the Governor, we are giving effect to legislation which has received the sanction of all the branches of the law-making_ power. The Constitution has provided for defeating an Act of Assembly when the Governor disagrees with the two Houses of the Legislature; but where they all agree, it contains no provisions for defeating their united will. The veto power has usually been regarded with jealousy, and is restricted within well defined limits; but there is no restraint on the Governor’s right to agree with the Legislature. That has never been considered as a danger to be guarded against. If there be any designated period within which the Governor is to sign bills presented to him, it may per'haps be inferred from the thirty-first section of the third Article. It is in these words: “No law passed by the General Assembly shall take effect, until the first day of June, next after the session, at which it may be passed, unless it be' otherwise expressly declared therein.” By the old English law, an Act of Parliament related to the first day of the session, and was operative as a law from that date; although it was frequently long antecedent to its actual passage. The injustice of such a rule is very manifest. Persons might be punished with death for actions, which, at the time of their commission, were not forbidden by any law. It however prevailed until 1793, when the statute 33 George 3, ch. 13, enacted that a statute should take effect on the day it received the Royal assent. In this State no such rule has prevailed since the adoption of the Constitution of 1716. Under that Constitution a law took effect on the.day of its passage, unless it contained a clause appointing some other day. But our present Constitution has made the provision *123already quoted; therein following the Constitutions of 1851 and 1864. As the Legislature is obliged to adjourn about two months before the first of June, the purpose of this clause must have been to postpone the commencement of a law to a later day than .the former rule would have required. The mischief to be remedied was that statutes went into effect before they could become known to the public. LTo one imagined that their operation would ever be delayed later than the first of June; and therefore no notice was taken of the probability or possibility of such an occurrence. The evil was that they went into effect too soon. I think therefore that the time, when an Act of Assembly becomes a perfect and complete law, ought never to be postponed later than the first of June, unless a later day is expressly named therein. Consequently the Governor must sign it before that day if he intends to ' approve it. It is certainly highly proper that the laws should be signed before the adjournment of the Legislature when it is practicable; but it is to the last degree desirable, that the Governor should have ample opportunity to examine the laws and to deliberate upon them. Sometimes important laws containing many sections and intricate provisions, are passed in the closing days of the session; the public interest is promoted by a thorough examination and consideration of them Iry the Executive; hut the public interest is not prejudiced by a reasonable delay for this purpose. At all events, we find that it has been the settled practice in this State that bills may be presented to the Governor and signed by him after the adjournment of the Legislature; and we find nothing in the Constitution which forbids the practice. After the session of 1880, which adjourned April 5th, many laws were signed by the Governor on the fourteenth of April; and after the session of 1882, several were signed on the thirty-first day *124of May. A different practice prevails under the Government of the United States, and in some other States; hut we are not dealing with any law but our own.
(Filed 13th November, 1890.)
After what has been said it is not important to determine whether this law was presented to the Governor on the thirty-first of March, or on the fourth of April. We think, however, after a careful consideration of all the circumstances, that it was presented on the fourth' of April. It was approved by the Governor on the eighth day of the month. We do not decide this question as an issue of fact on evidence adduced by the parties, or on admissions made by them; hut on our constitutional responsibility to take judicial notice of the statute, and of all matters which affect its validity. To enable us to sustain this responsibility, it is our duty to avail ourselves of all trustworthy information within our reach. On this point the decision of the Supreme Court of the United States, in Gardner vs. The Collector, 6 Wallace, 499, has been twice approved by this Court. The closing words of the opinion very clearly express the true doctrine on this point. “'We are of opinion, therefore, on principle as well as authority, that whenever a question arises in a Court of law of the existence of a statute, or of the time when a statute took effect, or of the precise terms of a statute, the Judges who are called upon to decide it, have a right to resort to any source of information which in its nature is capable of conveying to the judicial mind a clear and satisfactory answer to such question; always seeking first for that which in its nature is most appropriate, unless the positive law has enacted a different rule.”
I fully agree with what is stated in the opinion of the Chief Justice in reference to the second and third grounds of objection to the law.